Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filing on 12/08/2021.
Claims 1-16 and 19-22 are currently pending and have been considered below.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive/moot. Applicant’s arguments with respect to amended claims 1- 16 and 19-20 have been fully considered but they are not persuasive in view of discussion as outlined below with respect to Applicant’s admitted prior art to Qualcomm Incorporated, E-UTRAN connected to 5GCN, 3GPP DRAFT- R2-1710160.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-16 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by applicant’s submission of prior art Qualcomm Incorporated, E-UTRAN connected to 5GCN, 3GPP DRAFT- R2-1710160).
Regarding claim 1, R2-1710160 discloses a method comprising:
Determining (e.g., selecting), by a terminal (1. Background: “TE,” terminal), a core network type corresponding to a core network to be accessed (page 1, section “2. Discussion,” ll. 7-8, discloses  that “eLTE 5G-UE … decides which Core Network to be selected.” Thus, a terminal determines (i.e., decides) which core network to access);
adding information indicating the determined core network type to a signaling (page 3, under “Option 2:” and ll. 1-2, state that “During RRC Connection Setup procedure,  … Message 5 carrying RRC Connection Setup Complete message is used to convey Core Network Type selection) in a random access process (Figure on page 3, “Random Access Response (Msg 2), and “page 3, under “Option 2:” and ll. 1-2, state that “During RRC Connection Setup procedure,  … Message 5 carrying RRC Connection Setup Complete message is used to convey Core Network Type selection.”  And, (Figure on page 3  and page 3, ll. 2-3,” …  then eLTE EnBW knows that UE (e.g., terminal) wanted to establish connection with 5GCN (i.e., 5G Core Network) upon receiving Msg 5”), 
and sending the signaling to a base station (page 3, under “Option 2:” and ll. 1-2, state that “During RRC Connection Setup procedure,  … Message 5 carrying RRC Connection Setup Complete message is used to convey Core Network Type selection. See, also, page 3, Figure  - Page 3: “RRC Connection Setup Complete (Msg 5)) ;
and establishing a connection between the terminal and a core network corresponding to the core network type (Figure on page 3  and page 3, ll. 2-3,” …  then eLTE EnBW knows that UE (e.g., terminal) wanted to establish connection with 5GCN (i.e., 5G Core Network) upon receiving Msg 5”).
Regarding claim 2, R2-1710160 discloses the method of claim 1, wherein sending, by the terminal, the signaling to the base station further comprises: sending, if the core network type is a first type (page 3, under “Option 2:” and ll. 1-2, state that “During RRC Connection Setup procedure,  … Message 5 carrying RRC Connection Setup Complete message is used to convey Core Network Type selection), signaling including an information element of which a value is first data to the base station (page 3, under “Option 2:” and ll. 1-2, state that “During RRC Connection Setup procedure,  … Connection Setup Complete message is used to convey Core Network Type selection), the information element of which the value is the first data being used to indicate that the core network type is the first type (Figure on page 3  and page 3, ll. 2-3,” …  then eLTE EnBW knows that UE (e.g., terminal) wanted to establish connection with 5GCN (i.e., 5G Core Network) upon receiving Msg 5.” And Figure 1).
Regarding claim 3, R2-1710160 discloses the method of claim 2, wherein sending the signaling to the base station further comprises:
sending, if the core network type is a second type (page 3, under “Option 2:” and ll. 1-2, state that “During RRC Connection Setup procedure,  … Message 5 carrying RRC Connection Setup Complete message is used to convey Core Network Type selection), signaling excluding the information element of which the value is the first data to the base station ; core network type is the second type, signaling including an information element of which a value is second data to the base station, the information element of which the value is the second data being used to indicate that the core network type is the second type  (page 1, section “2. Discussion,” ll. 7-8, discloses  that “based on SIB1 reading, eLTE 5G-UE, which is capable of supporting both 4G NAS & 5G NAS, decides which Core Network to be selected.” Thus, a terminal determines (i.e., decides) which core network to access).
Regarding claim 4, R2-1710160 discloses the method of claim 3, wherein: when the first data is true, the second data is false, and when the first data is an identifier of the first type, the second data is an identifier of the second type (page 1, section “2. Discussion,” ll. 7-8, discloses  that “based on SIB1 reading, eLTE 5G-UE, which is capable of supporting both 4G NAS & 5G NAS, decides which Core Network to be selected.” Thus, a terminal determines (i.e., decides) which core network to access).
Claim 5 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (R2-1710160, “page 3, under “Option 2:” and ll. 1-2, state that “During RRC Connection Setup procedure,”).
Claim 6 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 7 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Regarding claim 8, R2-1710160 discloses the method of claim 7, wherein: when the first data is true, the second data is false, and when the first data is an identifier of the first type, the second data is an identifier of the second type  (page 1, section “2. Discussion,” ll. 7-8, Core Network to be selected.” Thus, a terminal determines (i.e., decides) which core network to access).
Claim 9 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (R2-1710160, Figure on page 3, “eLTE UE.” i.e., a terminal).
Claim 10 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 11 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 12 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Regarding claim 13, R2-1710160 discloses a base station implementing the method of claim 5, comprising: a transceiver, one or more processors, and a memory for storing instructions executed by the processor, wherein the one or more processes are configured to cooperate with the transceiver to implement operations of the method (Figure on page 2, “eLTE eNB” a base station (with antennas:  executes transmission, thus processing signals).
Regarding claim 14, R2-1710160 discloses the base station of claim 13, wherein the transceiver is configured to: receive signaling including an information element of which a value is first data from the terminal, the information element of which the value is the first data being used to indicate that the ore network type is a first type; and the one or more processors are configured to determine that the ore network type indicated by the information is the first type (Figure on page 2 and page 1, section “2. Discussion,” ll. 7-8, discloses  that “based on SIB1 reading, eLTE 5G-UE, which is capable of supporting both 4G NAS & 5G NAS, decides Core Network to be selected.” Thus, a terminal determines (i.e., decides) which core network to access).
Regarding claim 15, R2-1710160 discloses the base station of claim 14, wherein the transceiver is further configured to: receive signaling excluding the information element of which the value is the first data from the terminal, or 6Application No. 16/967,305Reply to Office Action of September 15, 2021 receive signaling including an information element of which a value is second data from the terminal, the information element of which the value is the second data being used to indicate that the ore network type is a second type; and the one or more processors are configured to determine that the ore network type indicated by the information is the second type (page 1, section “2. Discussion,” ll. 7-8, discloses  that “based on SIB1 reading, eLTE 5G-UE, which is capable of supporting both 4G NAS & 5G NAS, decides which Core Network to be selected.” Thus, a terminal determines (i.e., decides) which core network to access).
Regarding claim 16, R2-1710160 discloses the base station of claim 15, wherein: when the first data is true, the second data is false; when the first data is an identifier of the first type, the second data is an identifier of the second type (page 1, section “2. Discussion,” ll. 7-8, discloses  that “based on SIB1 reading, eLTE 5G-UE, which is capable of supporting both 4G NAS & 5G NAS, decides which Core Network to be selected.” Thus, a terminal determines (i.e., decides) which core network to access).
17. (Canceled)
18. (Canceled)
Regarding claim 19, R2-1710160 discloses a non-transitory computer-readable storage medium, having stored therein at least one instruction that, when executed by a processor, enables the processor to implement the method for establishing the connection between the 
Regarding claim 20, R2-1710160 discloses a system for establishing a connection between a terminal and a core network to be accessed, comprising a terminal and a base station, wherein the terminal is the terminal of claim 9 (R2-1710160, Figure on page 3, “eLTE UE.” i.e., a terminal).
Regarding claim 21, R2-1710160 discloses a system for establishing a connection between a terminal and a core network to be accessed, comprising a terminal and a base station, wherein the base station is the base station of claim 13  (Figure on page 2, “eLTE eNB” a base station (with antennas:  executes transmission, thus processing signals).
Regarding claim 22, R2-1710160 discloses a non-transitory computer-readable storage medium, having stored therein at least one instruction that, when executed by a processor, enables the processor to implement the method for establishing the connection between the terminal and the core network to be accessed of claim 5 (R2-1710160, “page 3, under “Option 2:” and ll. 1-2, state that “During RRC Connection Setup procedure,”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.